                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                          3:16-cv-00311-RJC-DCK

UNITED STATES OF AMERICA and              )
THE STATE OF NORTH CAROLINA,              )
                                          )
            Plaintiffs,                   )
                                          )
      v.                                  )
                                          )                      ORDER
THE CHARLOTTE-MECKLENBURG                 )
HOSPITAL AUTHORITY d/b/a                  )
CAROLINAS HEALTHCARE SYSTEM,              )
                                          )
            Defendant.                    )
_________________________________________ )

      THIS MATTER comes before the Court on Plaintiffs’ Unopposed Motion to

Enter Joint Stipulation and Order and Stay the Action, (Doc. No. 87), filed

November 15, 2018. Having carefully considered the motion and the record, and

having separately entered the Joint Stipulation and Order Regarding the Proposed

Final Judgment, the Court GRANTS Plaintiffs’ unopposed motion to stay the

action.

      IT IS FURTHER ORDERED that the case is stayed and all litigation

deadlines under the Amended Pretrial Order and Case Management Plan, (Doc. No.

70), are tolled while the proposed Final Judgment is the subject of proceedings

under the Antitrust Procedures and Penalties Act, 15 U.S.C. §§ 16(b)-(h).



      SO ORDERED.
       Signed: December 14,
2018
